United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1353
Issued: October 13, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 1, 2015 appellant filed a timely appeal from a May 11, 2015 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.2
ISSUE
The issue is whether OWCP met its burden of proof to terminate wage-loss compensation
and medical benefits effective May 11, 2015.
FACTUAL HISTORY
OWCP had accepted that appellant, then a 38-year-old correctional officer, sustained
cervical, thoracic, and lumbosacral sprain/strains causally related to a September 15, 2004
1
2

5 U.S.C. § 8101 et seq.

Appellant submitted additional evidence on appeal. The Board reviews only evidence that was before OWCP at
the time of the final decision on appeal. 20 C.F.R. § 501.2(c)(1).

employment incident. Appellant received wage-loss compensation and medical benefits on the
periodic rolls commencing October 18, 2004.
The case has been before the Board on two prior appeals. In a decision dated February 8,
2012, the Board reversed a May 19, 2011 OWCP decision terminating appellant’s wage-loss
compensation and medical benefits.3 The Board found that the report of the second opinion
physician, Dr. William Dinenberg, a Board-certified orthopedic surgeon, did not provide a
rationalized medical opinion to support his conclusion that the accepted employment-related
conditions had resolved. The Board therefore concluded that OWCP had not met its burden of
proof to terminate appellant’s wage-loss compensation and medical benefits.
Following the Board’s reversal of the first termination decision, OWCP issued a second
decision dated April 8, 2013 terminating compensation for wage-loss and medical benefits.
According to OWCP, an August 6, 2012 report from a second opinion physician, Dr. Jonathan
Black, a Board-certified orthopedic surgeon, was sufficient to terminate compensation. The
Board reversed this termination by decision dated November 13, 2013.4 The Board found that
Dr. Black had reported there were no objective findings, but had failed to provide additional
explanation. Dr. Black had not discussed the diagnostic studies or examination findings with
respect to his opinion that the record contained no evidence of objective findings to substantiate
that appellant continued to have residuals of the accepted conditions. The history of the case as
provided by the Board in its prior decisions is incorporated herein by reference.
On return of the case record, OWCP referred appellant for a second opinion examination
by Dr. Fanourious Ferderigos, a Board-certified orthopedic surgeon. In his report dated
January 24, 2014, Dr. Ferderigos provided a history, review of medical records, and results on
examination. With respect to the spine he noted that appellant reported complaints of severe
pain with even a light touch. Dr. Ferderigos reported range of motion results and that appellant
did not appear to have any severe hypertoxicity on the lumbar spine to correlate with subjective
findings. He noted that a magnetic resonance imaging (MRI) scan in the office showed
satisfactory alignment of the cervical and lumbar spine, with no evidence of spondylolisthesis,
compression fractures, or other osseous abnormality. Dr. Ferderigos opined that there were no
objective findings for the accepted conditions, only subjective complaints. He opined that the
accepted conditions had resolved and there were no objective findings to support continuing
disability.
By letter dated March 3, 2014, OWCP informed appellant that its procedures required
that a claimant on prolonged disability submit periodic medical reports to support a claim of
continuing disability. Appellant was informed that he should be examined by a treating
physician, following which a current narrative report from the physician regarding the status of
his accepted work condition should be submitted to OWCP. OWCP did not receive any reports
from a treating physician following this request.
On April 7, 2014 OWCP received a March 29, 2014 letter from appellant in which he
informed appellant of a new address in Lakeland, Florida.
3

Docket No. 11-1565 (issued February 8, 2012).

4

Docket No. 13-1217 (issued November 13, 2013).

2

By letter dated March 26, 2015, addressed to appellant’s last known address in Lakeland,
Florida, OWCP advised him that it proposed to terminate compensation for wage-loss and
medical benefits based on the second opinion physician’s report. It indicated that he had 30 days
to provide additional evidence or argument.
In a decision dated May 11, 2015, OWCP terminated wage-loss compensation and
medical benefits. It found the weight of the evidence was represented by Dr. Ferderigos. The
decision was sent to appellant’s last known address.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proof to justify termination or
modification of compensation. After it has been determined that an employee has disability
causally related to his employment, it may not terminate compensation without establishing that
the disability had ceased or that it was no longer related to the employment.5 The right to
medical benefits for an accepted condition is not limited to the period of entitlement to
compensation for disability. To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition which require
further medical treatment.6
ANALYSIS
In the present case, OWCP accepted that appellant sustained cervical, thoracic and
lumbosacral sprain/strains causally related to a September 15, 2004 employment incident. It
referred appellant for a second opinion examination by Dr. Ferderigos. In his January 24, 2014
report, Dr. Ferderigos provided a complete report with a history, review of medical evidence, and
results on examination. He opined that appellant had no objective findings of a continuing
employment-related condition. This is consistent with an earlier August 6, 2012 report from
Dr. Black, but unlike the report of Dr. Black, the January 24, 2014 report provides supporting
medical rationale for the opinion. Dr. Ferderigos discussed current MRI scan results and found
no evidence of spondylolisthesis or other abnormality. In addition to discussing diagnostic
testing, he noted the physical examination results were limited to subjective findings which were
not correlated with objective findings. Dr. Ferderigos opined that, based on his examination and
test results, appellant’s employment-related conditions had resolved.
The Board finds that the report of Dr. Ferderigos represents the weight of the evidence in
this case. Appellant did not submit any current medical evidence supporting a continuing
employment-related condition or disability. It is OWCP’s burden of proof, and for the reasons
stated, the Board finds that OWCP met its burden of proof to terminate wage-loss and medical
compensation benefits effective May 11, 2015.
On appeal, appellant asserts that benefits were terminated before he received the notice of
proposed termination and final termination decision. The Board notes that the March 26, 2015
notice of proposed termination and the May 11, 2015 termination decision were sent to

5

Elaine Sneed, 56 ECAB 373 (2005); Patricia A. Keller, 45 ECAB 278 (1993).

6

Furman G. Peake, 41 ECAB 361 (1990).

3

appellant’s last known address in Lakeland, Florida, pursuant to regulations.7 In the absence of
evidence to the contrary, it is presumed that a notice mailed to an addressee in the ordinary
course of business was received by the addressee.8 There was no probative evidence to the
contrary in this case. The Board finds that the presumption that the notice of proposed
termination and final decision were properly mailed and received by appellant applies in the
present case.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate wage-loss compensation
and medical benefits effective May 11, 2015.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 11, 2015 is affirmed.
Issued: October 13, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

20 C.F.R. § 10.127 provides that “[a] copy of the decision shall be mailed to the employee’s last known
address.”
8

See Larry L. Hill, 42 ECAB 596, 600 (1991).

4

